ORDER
PER CURIAM.
Christopher Wilson appeals his conviction following a jury trial for assault in the *260second degree, section 565.060, RSMo 2000, and sentence of seven years imprisonment. He contends that the trial court abused its discretion and plainly erred in admitting certain rebuttal testimony concerning his prior conduct because it involved collateral matters about which the State was not permitted to offer rebuttal testimony and it was inadmissible evidence of prior bad acts. The judgment of conviction is affirmed. Rule 30.25(b).